Case: 12-51241      Document: 00512450538         Page: 1    Date Filed: 11/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                    No. 12-51241                            November 22, 2013
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JESUS ANTONIO JAIME-JUAREZ, also known as El Memil,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:12-CR-1911-1


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM: *
       Jesus Antonio Jaime-Juarez appeals from his conviction of illegal
reentry following removal. He contends that his sentence of 87 months of
imprisonment, which was within the applicable guideline sentencing range,
was substantively unreasonable.              Jaime-Juarez did not object to the
reasonableness of his sentence in the district court and therefore our review is




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 12-51241    Document: 00512450538      Page: 2   Date Filed: 11/22/2013


                                  No. 12-51241

for plain error. See United States v. Peltier, 505 F.3d 389, 391-92 (5th Cir.
2007).
      Jaime-Juarez’s contention that sentences calculated under the illegal
reentry guideline are not entitled to a presumption of reasonableness, is
foreclosed. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009)
(affirming a within-guideline sentence following conviction of illegal reentry
and rejecting Appellant’s argument that this Court must examine the
empirical basis for the relevant Sentencing Guidelines provision before
affording a presumption of reasonableness to the within-guideline sentence).
Jaime-Juarez’s argument that his sentence is unreasonable because his offense
was a mere international trespass is likewise foreclosed by this Circuit’s
precedent. See United States v. Juarez-Duarte, 513 F.3d 204, 212 (5th Cir.
2008) (rejecting argument that the Appellant’s 87 month prison sentence for
illegal reentry was unreasonable because the offense was “no more than simple
trespass.”).
      Finally, the district court rejected the argument that Jamie-Juarez was
unable to comprehend that reentry into the United States could have serious
consequences, as Jaime-Juarez had been convicted of illegal reentry once
before and had been admonished to this effect. Jaime-Juarez has not shown
that the district court’s finding in this regard amounts to plain error.
      Jaime-Juarez has failed to rebut the presumption of reasonableness
given to his within-range sentence. See United States v. Alonzo, 435 F.3d 551,
553-54 (5th Cir. 2006). He has failed to show error, plain or otherwise.
      AFFIRMED.




                                        2